DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 This action is responsive to Applicant’s Response filed 01/07/2022. 
Claims 1-2, 4-6, 8-9, 11-13, and 15 are pending. 
Claims 1, 8, and 15 have been amended. 
Claims 1-2, 4-6, 8-9, 11-13, and 15 are allowed. 
Response to Arguments
Applicant’s arguments, see pages 9-17 of Applicant’s Response filed 01/07/2022, with respect to the 35 U.S.C. 101 rejections have been fully considered and they are persuasive. The 35 U.S.C. 101 rejections have been withdrawn. 
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the novelty/non-obviousness of claims 1, 8, and 15, the claims require the actual control of a load, via a processor or computer component, such that the buildings may be over-cooled based on an estimated demand response potential and optimal incentives without reducing comfort requirements of the occupants. Such a combination of elements represents a practical application of the abstract idea through direct automatic control of cooling loads and further brings about an improvement to technology so that buildings may be automatically overcooled in response to the determination of the demand response potential and optimal incentives. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al., "Review of building energy modeling for control and operation", Renewable and Sustainable Energy Reviews 37 (2014) 517–537; hereinafter “Li”
 Li generally teaches a review of the various modeling optimization methods for buildings for determining ability for buildings to perform demand response, but is silent as to the determination of optimal incentives and over-cooling steps recited in the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.